Citation Nr: 1110173	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the RO in Montgomery, Alabama.


FINDING OF FACT

In March 2011, prior to the promulgation of the current appeal, the Veteran filed a statement that expressly stated that he wished to withdraw his appeal on the issue of an increased rating for his low back disability. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in the claim for a rating in excess of 20 percent for a low back disability have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2010).   When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, following receipt of a Statement of the Case, the Veteran filed a substantive appeal (VAF 9) in June 2007 appealing the issue of entitlement to a rating in excess of 20 percent for a low back disability.  In a statement submitted in March 2011, the Veteran asked that his appeal of entitlement to a rating in excess of 20 percent for a low back disability be withdrawn from appellate review.  He stated that "I want to withdraw my appeal for low back pain."  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding a rating in excess of 20 percent for a low back disability is hereby dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is dismissed without prejudice.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


